DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US Pub. 20170261849) in view of Armon et al. (US Pub. 20180072892 and hereafter Armon) and Bergman (US Pub. 20050072446). 
As per claim 1, Tang teaches (in figures 4-10) a manufacturing method of a display substrate, comprising: providing a base substrate (1); forming a quantum dot material layer (400) comprising a quantum dot material (“quantum dot pastes”) and performing a curing process (steps 4 and 5 in figure 4) on the quantum dot material to obtain a quantum dot color film layer (shown in figure 10). 
Tang does not teach performing a water vapor pretreatment on the base substrate in a first alkaline environment; that the quantum dot material layer is a mixture of a quantum dot material and ester compounds; enabling the ester compounds in the quantum dot material layer to react by a sol- gel method to form a sol-gel layer that is doped with nanoparticles and performing a curing processing on the sol-gel layer to obtain a quantum dot color film layer.

Additionally, Bergman teaches cleaning a substrate using water vapor (“steam”) with an alkaline material additive (“ammonium hydroxide”; the result of which is a water vapor treatment in an alkaline environment) to promote the cleaning (see paragraph 76).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Tang to form the quantum dot material layer in the manner taught by Armon in order to increase the display efficiency and widen the color gamut and to include the cleaning process taught by Bergman before each method step in order to remove foreign substances without damaging the device.
As per claim 2, Tang in view of Armon teaches (in figures 4-10 of Tang) that before forming the quantum dot material layer on the base substrate, the method further comprises: forming a black matrix (200 in Tang formed at step 1) on the base substrate; or forming an array circuit on the base substrate.
As per claim 3, Tang in view of Armon teaches forming the quantum dot material layer on the base substrate by using the mixture of the quantum dot material (115 from Armon) and the ester compounds (110 from Armon) comprises: forming, by an ink jet printing method (step 
As per claim 5, Tang in view of Armon and Bergman teaches that enabling the ester compounds in the quantum dot material layer (110 from Armon) to react by the sol-gel method comprises: performing a water vapor pretreatment on the base substrate on which the quantum dot material layer has been formed in a second alkaline environment (cleaning with water vapor and ammonium hydroxide after each step including the quantum dot material layer deposition step taught by the modification suggested by Bergman in paragraph 76), so that the ester compounds in the quantum dot material layer undergoes a hydrolysis reaction (see paragraph 459 in Armon).
As per claim 6, Tang in view of Armon teaches that performing the curing processing on the sol-gel layer to obtain the quantum dot color film layer comprises: removing volatile substances in the sol-gel layer by using a heating method or a vacuuming method (see paragraph 522 in Armon).
As per claim 7, Tang in view of Armon teaches that performing the curing processing on the sol-gel layer to obtain the quantum dot color film layer further comprises: performing the curing processing on the sol-gel layer to obtain the quantum dot color film layer by using an ultraviolet irradiation method (see paragraph 552 in Armon).
As per claim 12, Tang in view of Armon does not specifically teach that a doping mass fraction of the ester compounds relative to the quantum dot material is 1 %- 5%.
However, Armon teaches that the doping mass of the quantum dot material is a result effective variable in that the concentration of light emitting particles determines the final peak emission intensity (paragraph 507). 

As per claim 13, Tang in view of Armon teaches that the ester compounds comprise an ethyl orthosilicate, and the nanoparticles comprise silica particles (see paragraph 451 in Armon).
As per claim 14, Tang in view of Armon teaches that the ester compounds comprise a butyl titanate, and the nanoparticles comprise titanium dioxide particles (see paragraph 502 in Armon).
As per claim 19, Tang in view of Armon and Bergman teaches that enabling the ester compounds in the quantum dot material layer (110 from Armon) to react by the sol-gel method comprises: performing a water vapor pretreatment on the base substrate on which the quantum dot material layer has been formed in a second alkaline environment (cleaning with water vapor and ammonium hydroxide after each step including the quantum dot material layer deposition step taught by the modification suggested by Bergman in paragraph 76), so that the ester compounds in the quantum dot material layer undergoes a hydrolysis reaction (see paragraph 459 in Armon).
As per claim 20, Tang in view of Armon teaches that performing the curing processing on the sol-gel layer to obtain the quantum dot color film layer comprises: removing volatile substances in the sol-gel layer by using a heating method or a vacuuming method (see paragraph 522 in Armon).
Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US Pub. 20170261849) in view of Armon et al. (US Pub. 20180072892 and hereafter Armon) and Bergman (US Pub. 20050072446) as applied to claim 8 above and in further view of D’AMICO et al. (US Pub. 2019002759 and hereafter D’amico). 
As per claim 8, Tang in view of Armon teaches that the quantum dot material comprises an aqueous resin material (PMMA) that is mixed with quantum dots (see paragraph 536).
Tang in view of Armon does not specifically teach that the quantum dots are water-soluble quantum dots. 
However, D’amico teaches forming quantum dots out of water-soluble quantum dots (CdTe see paragraph 936). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the quantum dots from CdTe since a prima facie case of obviousness exists for the selection of a known material based on its suitability for its intended use (see MPEP 2144.07).
As per claim 9, Tang in view of Armon and D’amico does not specifically teach that a doping mass fraction of the water-soluble quantum dots relative to the aqueous resin material is 5%- 20%.
However, Armon teaches that the doping mass of the quantum dot material is a result effective variable in that the concentration of light emitting particles determines the final peak emission intensity (paragraph 507). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the doping mass fraction of the water-soluble quantum dots relative 
As per claim 10, Tang in view of Armon and D’amico teaches that the water-soluble quantum dots comprise at least one selected from a group consisting of a cadmium telluride, a cadmium selenide, and a zinc sulfide (CdTe see paragraph 936 in D’amico).
As per claim 11, Tang in view of Armon and D’amico teaches that the aqueous resin material comprises an aqueous acrylic resin material (PMMA see paragraph 536 in Armon).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-14, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871